Case 8:17-cv-02223-DOC-KES Document 136-1 Filed 07/29/19 Page 1 of 5 Page ID
                                 #:1568
Case 8:17-cv-02223-DOC-KES Document 136-1 Filed 07/29/19 Page 2 of 5 Page ID
                                 #:1569
Case 8:17-cv-02223-DOC-KES Document 136-1 Filed 07/29/19 Page 3 of 5 Page ID
                                 #:1570
Case 8:17-cv-02223-DOC-KES Document 136-1 Filed 07/29/19 Page 4 of 5 Page ID
                                 #:1571
Case 8:17-cv-02223-DOC-KES Document 136-1 Filed 07/29/19 Page 5 of 5 Page ID
                                 #:1572
